

117 HR 1467 IH: Menstrual Equity in the Peace Corps Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1467IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Ms. Meng (for herself, Ms. Speier, Ms. Velázquez, Mr. Grijalva, Ms. Garcia of Texas, Ms. Kuster, Mr. Carson, Mr. Cooper, Ms. Schakowsky, Ms. Lee of California, Ms. Dean, Mr. Cohen, Ms. Titus, Mr. Connolly, Ms. Norton, Mr. Nadler, Mr. Case, Mr. McGovern, Mr. Khanna, Ms. Ocasio-Cortez, Ms. Clarke of New York, Mr. Keating, Mr. Garamendi, Ms. Pressley, Mr. Sean Patrick Maloney of New York, Mr. García of Illinois, and Mr. Hastings) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Peace Corps Act to ensure access to menstrual products for Peace Corps volunteers, and for other purposes.1.Short titleThis Act may be cited as the Menstrual Equity in the Peace Corps Act.2.Access to menstrual products for Peace Corps volunteersSection 5A of the Peace Corps Act (22 U.S.C. 2504a) is amended—(1)by transferring subsection (e) (relating to antimalarial drugs) to appear immediately after subsection (b) and redesignating such transferred subsection as the first subsection (c);(2)in such first subsection (c), as so redesignated and transferred, by striking The Director and inserting the following: (1)In generalThe Director;(3)in the second subsection (c) (relating to certain training), by—(A)redesignating such second subsection (c) as paragraph (2); and(B)moving such paragraph (2) two ems to the right;(4)by redesignating subsection (d) (relating to review and evaluation) as subsection (e); and(5)by inserting before such redesignated subsection (e) the following new subsection:(d)Access to menstrual products(1)In generalNot later than 180 days after the date of the enactment of this subsection, the Director of the Peace Corps shall establish a comprehensive policy to ensure Peace Corps volunteers who require menstrual products are able to access such products, either by increasing stipends for such volunteers to purchase such products or providing such volunteers with such products in the generic product types selected by such volunteer as their preferences.(2)ConsiderationThe policy required under paragraph (1) shall take into consideration the availability of menstrual products for purchase locally, the price of such products, and cultural norms regarding menstruation. (3)CostIf stipends are increased pursuant to the policy required under paragraph (1), the Director of the Peace Corps shall ensure that such increase covers fully the cost of menstrual products purchased by Peace Corps volunteers described in such paragraph..